

116 S3263 IS: Break Free From Plastic Pollution Act of 2020
U.S. Senate
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3263IN THE SENATE OF THE UNITED STATESFebruary 11, 2020Mr. Udall (for himself, Mr. Merkley, Mr. Booker, Mr. Wyden, Mr. Blumenthal, Mrs. Feinstein, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Solid Waste Disposal Act to reduce the production and use of certain single-use
			 plastic products and packaging, to improve the responsibility of producers
			 in the design, collection, reuse, recycling, and disposal of their
			 consumer products and packaging, to prevent pollution from consumer
			 products and packaging from entering into animal and human food chains and
 waterways, and for other purposes.1.Short titleThis Act may be cited as the Break Free From Plastic Pollution Act of 2020.2.Producer responsibility for products and packaging(a)In generalThe Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) is amended by adding at the end the following:KProducer Responsibility for Products and Packaging12001.DefinitionsIn this subtitle:(1)Advisory committeeThe term advisory committee means an advisory committee established by an Organization under section 12102(c).(2)Beverage(A)In generalThe term beverage means any drinkable liquid intended for human oral consumption, including—(i)water;(ii)flavored water;(iii)soda water;(iv)mineral water;(v)beer;(vi)a malt beverage;(vii)a carbonated soft drink;(viii)liquor;(ix)tea;(x)coffee;(xi)hard cider;(xii)fruit juice;(xiii)an energy or sports drink;(xiv)coconut water;(xv)wine;(xvi)a yogurt drink;(xvii)a probiotic drink;(xviii)a wine cooler; and(xix)any other beverage determined to be appropriate by the Administrator.(B)ExclusionsThe term beverage does not include—(i)a drug regulated under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.);(ii)infant formula; or(iii)a meal replacement liquid.(3)Beverage container(A)In generalThe term beverage container means a prepackaged beverage container—(i)made of any material, including glass, plastic, metal, and multimaterial; and(ii)the volume of which is not more than 3 liters.(B)ExclusionThe term beverage container does not include a covered product of any material used to sell a prepackaged beverage, such as—(i)a carton;(ii)a pouch; or(iii)aseptic packaging, such as a drink box.(C)InclusionNotwithstanding subparagraphs (A) and (B), for purposes of the program under section 12104, the term beverage container includes a container for a beverage that is not described in those subparagraphs, such as a carton, pouch, or drink box, the responsible party for which elects to participate in the program under that section.(4)Compostable(A)In generalThe term com­post­able means, with respect to a covered product, that the covered product—(i)(I)meets the ASTM International standard specification for compostable products numbered D6400 or D6868—(aa)as in effect on the date of enactment of this subtitle; or(bb)as revised after the date of enactment of this subtitle, if the revision is approved by the Administrator; and(II)is labeled to reflect that the covered product meets a standard described in subclause (I);(ii)is certified as a compostable product by an independent party that is approved by the Administrator; or(iii)comprises only—(I)wood without any coatings, additives, or toxic substances; or(II)fiber without any coatings, additives, or toxic substances.(B)ExclusionThe term com­post­able shall not apply to paper.(5)Covered entityThe term covered entity means a single family or multifamily dwelling or publicly owned land (such as a sidewalk, plaza, and park) for which a recycling collection service is provided.(6)Covered product(A)In generalThe term covered product means, regardless of recyclability, compostability, and material type—(i)packaging;(ii)a food service product;(iii)paper;(iv)a single-use product that is not subject to the prohibition under section 12202(c); and(v)a container for a beverage that is not described in subparagraphs (A) and (B) of paragraph (3), such as a carton, pouch, or aseptic packaging, such as a drink box, the responsible party for which does not elect to participate in the program under section 12104.(B)ExclusionThe term covered product does not include a beverage container.(7)Covered retail or service establishmentThe term covered retail or service establishment means a store, grocery store, restaurant, beverage provider, vendor, hotel, motel, or other retail or service establishment operating in the United States.(8)Food service productThe term food service product means an item intended to deliver a food product, regardless of the recyclability or compostability of the item, including—(A)a utensil;(B)a straw;(C)a drink cup;(D)a drink lid;(E)a food package;(F)a food container;(G)a plate;(H)a bowl;(I)a meat tray; and(J)a food wrap.(9)OrganizationThe term Organization means a Producer Responsibility Organization established under section 12102(a)(1).(10)Packaging(A)In generalThe term packaging means—(i)any package or container, regardless of recyclability or compostability; and(ii)any part of a package or container, regardless of recyclability or compostability, that includes material that is used for the containment, protection, handling, delivery, and presentation of goods that are sold, offered for sale, or distributed to consumers in the United States, including through an internet transaction.(B)InclusionsThe term packaging includes—(i)packaging intended for the consumer market;(ii)service packaging designed and intended to be used or filled at the point of sale, such as carry-out bags, bulk good bags, take-out bags, and home delivery food service packaging;(iii)secondary packaging used to group products for multiunit sale;(iv)tertiary packaging used for transportation or distribution directly to a consumer; and(v)ancillary elements hung or attached to a product and performing a packaging function.(C)ExclusionThe term packaging does not include packaging—(i)used for the long-term protection or storage of a product; and(ii)with a life of not less than 5 years.(11)Paper(A)In generalThe term paper means paper that is sold, offered for sale, delivered, or distributed to a consumer or business in the United States.(B)InclusionsThe term paper includes—(i)newsprint and inserts;(ii)magazines and catalogs;(iii)direct mail;(iv)office paper; and(v)telephone directories.(C)ExclusionsThe term paper does not include—(i)a paper product that, due to the intended use of the paper product, could become unsafe or unsanitary to recycle; or(ii)a bound book.(12)PlanThe term Plan means a Product Stewardship Plan described in section 12105.(13)ProgramThe term Program means a Product Stewardship Program established under section 12102(a)(2).(14)RecyclableThe term recyclable means, with respect to a covered product or beverage container, that—(A)the covered product or beverage container is economically and technically recyclable in current United States market conditions;(B)United States processing capacity is in operation to recycle, with the geographical distribution of the capacity aligned with the population of geographical regions of the United States, of the total quantity of the covered product or beverage container—(i)for each of calendar years 2020 through 2024, not less than 25 percent;(ii)for each of calendar years 2025 through 2029, not less than 35 percent;(iii)for each of calendar years 2030 through 2034, not less than 50 percent; and(iv)for calendar year 2035 and each calendar year thereafter, not less than 60 percent; and(C)the consumer that uses the covered product or beverage container is not required to remove an attached component of the covered product or beverage container, such as a shrink sleeve, label, or filter, before the covered product or beverage container can be recycled.(15)Recycle(A)In generalThe term recycle means the series of activities by which a covered product is—(i)collected, sorted, and processed; and(ii)(I)converted into a raw material with minimal loss of material quality;(II)used in the production of a new product, including the original product; or(III)in the case of composting or organic recycling, productively used for soil improvement.(B)ExclusionThe term recycle does not include—(i)the method of sorting, processing, and aggregating materials from solid waste that does not preserve the original material quality, and, as a result, the aggregated material is no longer usable for its initial purpose or product and can only be used for inferior purposes or products (commonly referred to as downcycling);(ii)the use of waste—(I)as a fuel or fuel substitute;(II)for energy production;(III)for alternate operating cover; or(IV)within the footprint of a landfill; or(iii)the conversion of waste into alternative products, such as chemicals, feedstocks, fuels, and energy, through—(I)pyrolysis;(II)hydropyrolysis;(III)methanolysis;(IV)gasification;(V)enzymatic breakdown; or(VI)a similar technology, as determined by the Administrator.(16)Responsible party(A)Beverage containers(i)In generalWith respect to a beverage sold in a beverage container, the term responsible party means—(I)a person that engages in the distribution or sale of the beverage in a beverage container to a retailer in the United States, including any manufacturer that engages in that sale or distribution;(II)if subclause (I) does not apply, a person that engages in the sale of the beverage in a beverage container directly to a consumer in the United States; or(III)if subclauses (I) and (II) do not apply, a person that imports the beverage sold in a beverage container into the United States for use in a commercial enterprise, sale, offer for sale, or distribution in the United States.(ii)Related definitionsIn this subparagraph:(I)DistributorThe term distributor means a person that engages in the sale of beverages in beverage containers to a retailer in the United States.(II)ManufacturerThe term manufacturer means a person bottling, canning, or otherwise filling beverage containers for sale to distributors, importers, or retailers.(III)Retailer(aa)In generalThe term retailer means a person in the United States that—(AA)engages in the sale of beverages in beverage containers to a consumer; or(BB)provides beverages in beverage containers to a person in commerce, including provision free of charge, such as at a workplace or event.(bb)InclusionThe term retailer includes a person that engages in the sale of or provides beverages in beverage containers, as described in item (aa), through a vending machine or similar means.(B)Covered productsWith respect to a covered product, the term responsible party means—(i)a person that manufactures and uses in a commercial enterprise, sells, offers for sale, or distributes the covered product in the United States under the brand of the manufacturer;(ii)if clause (i) does not apply, a person that is not the manufacturer of the covered product but is the owner or licensee of a trademark under which the covered product is used in a commercial enterprise, sold, offered for sale, or distributed in the United States, whether or not the trademark is registered; or(iii)if clauses (i) and (ii) do not apply, a person that imports the covered product into the United States for use in a commercial enterprise, sale, offer for sale, or distribution in the United States.(17)Restaurant(A)In generalThe term restaurant means an establishment the primary business of which is the preparation of food or beverage—(i)for consumption by the public;(ii)in a form or quantity that is consumable immediately at the establishment, whether or not the food or beverage is consumed within the confines of the place where the food or beverage is prepared; or(iii)in a consumable form for consumption outside the place where the food or beverage is prepared.(B)InclusionThe term restaurant includes a fast food restaurant.(18)ReusableThe term reusable means, with respect to a covered product or beverage container, that the covered product or beverage container is—(A)technically feasible to reuse or refill in United States market conditions; and(B)reusable or refillable for such number of cycles, but not less than 100 cycles, as the Administrator determines to be appropriate for the covered product or beverage container.(19)Single-use product(A)In generalThe term single-use product means a consumer product that is routinely disposed of, recycled, or otherwise discarded after a single use.(B)ExclusionsThe term single-use product does not include—(i)medical food, supplements, devices, or other products determined by the Secretary of Health and Human Services to necessarily be made of plastic for the protection of public health;(ii)a personal hygiene product that, due to the intended use of the product, could become unsafe or unsanitary to recycle, such as a diaper; or(iii)packaging that is—(I)for any product described in clause (i); or(II)used for the shipment of hazardous materials that is prohibited from being composed of used materials under section 178.509 or 178.522 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this subtitle).(20)Toxic substance(A)In generalThe term toxic substance means any substance, mixture, or compound that may cause personal injury or disease to humans through ingestion, inhalation, or absorption through any body surface and satisfies one or more of the following conditions:(i)The substance, mixture, or compound is subject to reporting requirements under—(I)the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001 et seq.);(II)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); or(III)section 112(r) of the Clean Air Act (42 U.S.C. 7412(r)).(ii)Testing has produced evidence recognized by the National Institute for Occupational Safety and Health or the Environmental Protection Agency that the substance, mixture, or compound poses acute or chronic health hazards.(iii)The Administrator or the Secretary of Health and Human Services has issued a public health advisory for the substance, mixture, or compound.(iv)Exposure to the substance, mixture, or compound is shown by expert testimony recognized by the Environmental Protection Agency to increase the risk of developing a latent disease.(v)The substance, mixture, or compound is a perfluoroalkyl or polyfluoroalkyl substance.(B)ExclusionsThe term toxic substance does not include—(i)a pesticide applied—(I)in accordance with Federal, State, and local laws (including regulations); and(II)in accordance with the instructions of the manufacturer of the pesticide; or(ii)ammunition, a component of ammunition, a firearm, an air rifle, discharge of a firearm or an air rifle, hunting or fishing equipment, or a component of hunting or fishing equipment.(21)United
 StatesThe term United States, when used in a geographical sense, means all of the States.(22)Utensil(A)In generalThe term utensil means a product designed to be used by a consumer to facilitate the consumption of a food or beverage.(B)InclusionsThe term utensil includes a knife, a fork, a spoon, a spork, a cocktail pick, a chopstick, a splash stick, and a stirrer.IProducts in the Marketplace12101.Extended producer responsibility(a)In generalExcept as provided in subsection (b), beginning on February 1, 2023, each responsible party for any covered product or beverage sold in a beverage container that is sold, distributed, or imported into the United States shall—(1)participate as a member of an Organization for which a Plan is approved by the Administrator; and(2)through that participation, satisfy the performance targets under section 12105(g).(b)ExemptionsA responsible party for a covered product or beverage sold in a beverage container, including a responsible party that operates as a single point of retail sale and is not supplied by, or operated as part of, a franchise, shall not be subject to this part if the responsible party—(1)(A)for fiscal year 2021, has an annual revenue of less than $1,000,000; and(B)for fiscal year 2022 and each subsequent fiscal year, has an annual revenue of less than the applicable amount during the preceding fiscal year, as adjusted to reflect changes for the 12-month period ending on the preceding November 30 in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor; or(2)is the responsible party for less than 1 ton of covered products or beverage containers in commerce each year.(c)Enforcement(1)ProhibitionIt shall be unlawful for any person that is a responsible party for a covered product or beverage sold in a beverage container to sell, use, or distribute any covered product or beverage sold in a beverage container in commerce except in compliance with this part.(2)Civil penaltyAny person that violates paragraph (1) shall be subject to a fine for each violation and for each day that the violation occurs in an amount of not more than $70,117.(3)Injunctive reliefThe Administrator may bring a civil action to enjoin the sale, distribution, or importation into the United States of a covered product or beverage sold in a beverage container in violation of this part.(4)State enforcementThe Administrator may permit a State to carry out enforcement under paragraph (2) or (3) if the Administrator determines that the State meets such requirements as the Administrator may establish.(d)Inapplicability of the antitrust lawsThe antitrust laws, as defined in the first section of the Clayton Act (15 U.S.C. 12), shall not apply to a responsible party or Organization that carries out activities in accordance with an approved Plan if the conduct is necessary to plan and implement the Plan.12102.Producer Responsibility Organizations(a)In general(1)EstablishmentTo satisfy the requirement under section 12101(a)(1), one or more responsible parties for a category of covered product or beverage sold in a beverage container shall establish a Producer Responsibility Organization that shall act as an agent and on behalf of each responsible party to carry out the responsibilities of the responsible party under this part with respect to that category of covered product or beverage sold in a beverage container.(2)ProgramAn Organization shall establish a Product Stewardship Program to carry out the responsibilities of the Organization under this part.(3)CoordinationIf more than 1 Organization is established under paragraph (1) with respect to a category of covered product or beverage sold in a beverage container, the Administrator shall—(A)coordinate and manage those Organizations; or(B)establish an entity—(i)to carry out subparagraph (A); and(ii)to conduct business between those Organizations and State and local governments.(4)Multiple OrganizationsA responsible party—(A)may participate in more than 1 Organization if each Organization is established for a different category of covered products or beverages sold in beverage containers; and(B)may participate in—(i)only 1 national Organization with respect to—(I)each category of covered products; or(II)beverages sold in beverage containers; or(ii)only 1 regional Organization with respect to beverages sold in beverage containers and each category of covered products for each region in which the covered products or beverages sold in beverage containers produced by the responsible party are sold.(5)Nonprofit statusAn Organization shall be established and operated as an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under 501(a) of that Code.(6)CategoriesThe Administrator, in consultation with Organizations, shall promulgate regulations to establish categories of covered products and beverages sold in beverage containers for purposes of this part.(b)Participation fees(1)In generalSubject to paragraph (5), an Organization shall charge each responsible party a fee for membership in the Organization in accordance with this subsection.(2)ComponentsA fee charged to a responsible party under paragraph (1) shall include—(A)costs of management and cleanup in accordance with paragraph (3); and(B)administrative costs in accordance with paragraph (4).(3)Management and cleanup costs(A)In generalA fee under paragraph (1) shall include, with respect to a responsible party, the costs of management (which shall include collecting, transporting, processing, recycling, and composting) or cleaning up the covered products or beverage containers of the responsible party after consumer use through the applicable Program, including administrative costs.(B)ConsiderationsIn determining the costs of management and cleanup described in subparagraph (A) with respect to a responsible party, an Organization shall, at a minimum, take into account—(i)the cost to properly manage the applicable category of covered product or beverage container waste;(ii)the cost to assist in cleaning up the covered product or beverage container waste of the responsible party from—(I)public places;(II)freshwater and marine environments, to the extent that cleanup can be accomplished without harming the existing marine life and intact ecosystems; and(III)materials in compost facilities or other facilities handling organic wastes;(iii)to the extent that cleanup of the covered products or beverage containers from freshwater and marine environments cannot be accomplished without harming the existing freshwater and marine life and intact ecosystems, the cost of other appropriate mitigation measures;(iv)the higher cost of managing covered products that—(I)bond materials together, making the covered product more difficult to recycle, such as plastic bonded with paper or metal;(II)would typically be recyclable or compostable, but, as a consequence of the design of the covered product, has the effect of disrupting recycling or composting processes;(III)includes labels, inks, liners, and adhesives containing heavy metals or other toxic substances; or(IV)cannot be mechanically recycled;(v)the lower cost of managing—(I)beverage containers that have—(aa)nondetachable caps; or(bb)other innovations and design characteristics to prevent littering; and(II)contact containers and other covered products that—(aa)are specifically designed to be reusable or refillable; and(bb)have a high reuse or refill rate;(vi)covered products with lower environmental impacts, including—(I)covered products that are made of—(aa)sustainable or renewably sourced materials; or(bb)at least 90 percent by weight of any combination of—(AA)postconsumer recycled content; or(BB)materials derived from land or freshwater or marine environment litter; and(II)compostable covered products that—(aa)have direct contact with food; or(bb)help divert food waste from a landfill; and(vii)the percentage of postconsumer recycled content verified by an independent party designated by the Administrator that exceeds the minimum requirements established under section 12302 in the packaging, if the recycled content does not disrupt the potential for future recycling.(4)Administrative costs(A)In generalA fee under paragraph (1) shall include—(i)the administrative costs to the Organization of carrying out the Program;(ii)the cost to the Administrator of administering this part with respect to the applicable Organization, including—(I)oversight, including annual oversight;(II)issuance of any rules;(III)planning;(IV)Plan review;(V)compliance;(VI)outreach and education;(VII)enforcement;(VIII)sufficient staff positions to administer this part; and(IX)other activities directly related to the activities described in subclauses (I) through (VIII); and(iii)the cost to a State for carrying out enforcement with respect to the applicable Organization.(B)ConsiderationIn determining the fee for a responsible party under subparagraph (A), an Organization shall consider the company size and annual revenue of the responsible party.(C)ReimbursementAn Organization shall reimburse—(i)the Administrator for costs described subparagraph (A)(ii) incurred by the Administrator; and(ii)a State for costs described in subparagraph (A)(iii) incurred by the State.(5)Approval(A)In generalBefore an Organization may charge a fee or revise the amount of a fee to be charged under paragraph (1)—(i)the Organization shall submit to the Administrator the fee structure and the methodology for determining that fee structure; and(ii)(I)the Organization shall receive notification of approval of the fee structure under subparagraph (B)(ii); or(II)the fee structure shall be considered approved under subparagraph (C).(B)ApprovalNot later than 60 days after receipt of a fee structure under subparagraph (A)(i), the Administrator shall—(i)(I)approve the fee structure if the Administrator determines that the fee structure is in accordance with this subsection; or(II)deny the fee structure if the Administrator determines that the fee structure is not in accordance with this subsection; and(ii)notify the Organization of the determination under clause (i).(C)Failure to meet deadlineIf the Administrator does not make a determination under clause (i) of subparagraph (B) by the date required under that subparagraph, the fee structure shall be considered to be approved.(c)Advisory committees(1)In generalAn Organization shall establish an advisory committee that represents a range of interested and engaged persons relevant to the category of covered products or beverages sold in beverage containers of the applicable Program, including—(A)collection providers;(B)cleanup service providers;(C)recyclers; and(D)composters.(2)Composition(A)In generalAt a minimum, an advisory committee shall include individuals representing each of—(i)responsible parties, such as a trade association;(ii)States;(iii)cities, including—(I)small and large cities; and(II)cities located in urban and rural counties;(iv)counties, including—(I)small and large counties; and(II)urban and rural counties;(v)public sector recycling, com­post­ing, and solid waste industries for the applicable type of product or packaging;(vi)private sector recycling, com­post­ing, and solid waste industries for the applicable type of product or packaging;(vii)recycled feedstock users for the applicable type of product or packaging;(viii)public place litter programs;(ix)freshwater and marine litter programs;(x)environmental organizations;(xi)disability advocates;(xii)Indian Tribes; and(xiii)environmental and human health scientists.(B)Requirements(i)In generalEach individual serving on an advisory committee may represent only 1 category described in clauses (i) through (xiii) of subparagraph (A).(ii)Disproportionate representationAn Organization shall ensure that no category described in clauses (i) through (xiii) of subparagraph (A) has disproportionate representation on an advisory committee.(3)Public commentEach year, an Organization shall provide a process to receive comments from additional stakeholders and community members, which to the maximum extent practicable shall include diverse ethnic populations.(4)Expenses(A)In generalAn Organization shall reimburse representatives of community groups, Indian Tribes, State and local governments, and nonprofit organizations for expenses related to participating on the advisory committee.(B)Other membersOther members of the advisory committee may be compensated for travel expenses as needed to ensure the ability of those members to participate on the advisory committee.(5)DutiesAn Organization shall—(A)hold an advisory committee meeting at least once per year;(B)request and consider comments from the advisory committee of the Organization prior to the submission to the Administrator of a Plan or any revisions to a Plan;(C)report comments of the advisory committee to the Administrator as an appendix to any revisions to a Plan submitted to the Administrator; and(D)include a summary of advisory committee engagement and input in the report under section 12107.12103.Covered product management(a)In generalIn carrying out a Program, a responsible party, acting through an Organization, shall—(1)meet the performance targets under the applicable Plan, as described in section 12105(g)—(A)in the case of covered products, by providing for the collection of covered products in accordance with subsection (b); or(B)in the case of beverage containers, by carrying out the responsibilities under section 12104(e); and(2)in accordance with subsection (c), provide for the cleanup of covered products or beverage containers that become litter.(b)Collection(1)In generalA Program shall provide widespread, convenient, and equitable access to opportunities for the collection of covered products in accordance with this subsection.(2)Convenience(A)In generalSubject to subparagraph (B), collection opportunities described in paragraph (1) shall—(i)be provided throughout each State, Tribal land, and territory in which the applicable covered product is sold, including in rural and island communities;(ii)be as convenient as trash collection in the applicable area; and(iii)in a case in which collection of the applicable covered product by curbside collection is not practicable, be, as determined by the Administrator, and in the case of a city with a population of 750,000 or more residents, subject to the approval of the city, available for not less than 95 percent of the population of the applicable area within—(I)in the case of an urban area, a 10-minute drive; or(II)in the case of a rural area, the longer of—(aa)a 45-minute drive; and(bb)the time to drive to the nearest rural service center.(B)WaiverThe Administrator may waive the requirement under subparagraph (A) after—(i)consultation with the advisory committee of the applicable Organization and other appropriate stakeholders; and(ii)approval by the unit of local government with jurisdiction over the applicable area.(3)Methods(A)Curbside or multifamily collectionWith respect to a geographic area described in paragraph (2)(A), an Organization shall, at a minimum, provide the opportunity for the collection of the applicable covered product through a curbside or multifamily recycling collection service, if—(i)the category of covered product—(I)is suitable for curbside or multifamily recycling collection; and(II)can be effectively sorted by facilities receiving the covered product after collection; and(ii)the provider of the service agrees—(I)to accept the category of covered product; and(II)to a compensation agreement described in subparagraph (C).(B)Other methodsIn addition to the method described in subparagraph (A), an Organization may comply with the requirement under paragraph (1) by—(i)entering into an agreement with—(I)an entity that carries out a program through which consumers may drop off the covered product at a designated location (commonly known as a depot drop-off program); or(II)a retailer that accepts the covered product from consumers (commonly known as retailer take-back); or(ii)such other means as the Organization determines to be appropriate, including by establishing a collection program or service, including a program or service that provides collection from public spaces.(C)Compensation agreements(i)In generalAn Organization may comply with this subsection by entering into an agreement with a governmental or private entity under which the Organization compensates the entity for the collection of covered products.(ii)RequirementAs part of a compensation agreement under clause (i), an Organization shall offer to provide reimbursement of not less than 100 percent of the cost to the entity of managing the covered products, including, as applicable, administrative costs, sorting, and reprocessing.(4)Managing collected covered productsIn carrying out this subsection, an Organization shall—(A)ensure that—(i)the collection means and systems used direct the covered product waste to—(I)facilities that are effective in sorting and reprocessing covered product waste prior to shipment in a form ready for remanufacture into new products; or(II)other facilities that the Administrator determines appropriately manage the covered product waste;(ii)covered products are managed in an environmentally sound and socially just manner at reprocessing, disposal, or other facilities operating with human health and environmental protection standards that are broadly equivalent to the standards required in—(I)the United States; or(II)other countries that are members of the Organization for Economic Cooperation and Development; and(iii)the Program includes measures to track, verify, and publicly report that covered products are managed responsibly and not reexported to other countries; and(B)take measures—(i)to promote high-quality recycling that retains material quality;(ii)to meet the necessary quality standards for the relevant facilities that manufacture new products from the collected, sorted, and reprocessed materials; and(iii)to prioritize the recycling of products and packaging into uses that achieve the greatest environmental benefits from displacing the use of virgin materials.(5)CostsA responsible party or an Organization may not charge a covered entity any amount for the cost of carrying out this subsection.(6)EffectNothing in this subsection—(A)requires a governmental entity to provide for the collection of covered products; or(B)prohibits a governmental entity from providing for the collection of covered products.(c)Cleanup; reduction in wasteA Program shall—(1)provide funding to, and coordinate with, entities that collect covered product or beverage container litter from public places or freshwater or marine environments in the United States, including Tribal land and territories; and(2)coordinate product design and Program innovations to reduce covered product or beverage container waste.(d)Minimum funding requirements(1)In generalOf Program expenditures for a fiscal year, an Organization shall ensure that—(A)(i)for the 10-year period beginning on the date on which the Organization is established, not less than 50 percent is used for the improvement and development of new market, recycling, or composting infrastructure in the United States, which may include installing or upgrading equipment at existing sorting and reprocessing facilities—(I)to improve sorting of covered product waste; or(II)to mitigate the impacts of covered product waste to other commodities; and(ii)for each year thereafter, such percentage as the Administrator may establish, but not less than 10 percent, is used for the purposes described in clause (i); and(B)not less than 10 percent is used for—(i)cleanup activities under subsection (c)(1); and(ii)the removal of covered product or beverage container contaminants at compost facilities and other facilities that manage organic materials.(2)Determination of expendituresFor purposes of carrying out paragraph (1), Program expenditures for a fiscal year shall be based on—(A)in the case of the first fiscal year of the Program, budgeted expenditures for the fiscal year; and(B)in the case of each fiscal year thereafter, Program expenditures for the previous fiscal year.12104.National beverage container program(a)Responsibilities of responsible parties(1)In generalEach responsible party for beverages sold in beverage containers shall—(A)charge to a retailer to which the beverage in a beverage container is delivered a deposit in the amount of the applicable refund value described in subsection (c) on delivery; and(B)on receipt of an empty beverage container from a retailer, pay to the retailer a refund in the amount of the applicable refund value described in subsection (c).(2)Use of deposits from unredeemed beverage containersA responsible party shall use any amounts received as deposits under paragraph (1)(A) for which an empty beverage container is not returned to the Organization responsible for the material of the beverage container for investment in collection, recycling, and reuse infrastructure.(b)Responsibilities of retailers(1)In generalExcept as provided in paragraph (2), each retailer of beverages in beverage containers shall—(A)charge to the customer to which the beverage in a beverage container is sold a deposit in the amount of the applicable refund value described in subsection (c) on the sale;(B)on receipt of an empty beverage container from a customer, pay to the customer a refund in the amount of the applicable refund value described in subsection (c);(C)accept a beverage container and pay a refund under subparagraph (B)—(i)during any period that the retailer is open for business; and(ii)regardless of whether the specific beverage container was sold by the retailer; and(D)in the case of a retailer that is equal to or greater than 5,000 square feet, accept any brand and size of beverage container and pay a refund under subparagraph (B) for the beverage container, regardless of whether the retailer sells that brand or size of beverage container.(2)Exceptions(A)Dirty or damagedA retailer described in paragraph (1) may refuse to accept a beverage container and pay a refund under paragraph (1)(B) if the beverage container—(i)visibly contains or is contaminated by a substance other than—(I)water;(II)residue of the original contents; or(III)ordinary dust; or(ii)is so damaged that the brand or refund label appearing on the container cannot be identified.(B)Container limitation(i)Large retailersA retailer described in paragraph (1) that is equal to or greater than 5,000 square feet may refuse to accept, and pay a refund under paragraph (1)(B) for, more than 250 beverage containers per person per day.(ii)Small retailersA retailer described in paragraph (1) that is less than 5,000 square feet may refuse to accept, and pay a refund under paragraph (1)(B) for, more than 50 beverage containers per person per day.(C)Brand and sizeA retailer described in paragraph (1) that is less than 5,000 square feet may refuse to accept, and pay a refund under paragraph (1)(B) for, a brand or size of beverage container that the retailer does not sell.(D)RestaurantsA retailer described in paragraph (1) that is a restaurant may refuse to accept, and pay a refund under paragraph (1)(B) for, a beverage container that the restaurant did not sell.(E)Other means of returnThe Administrator may permit the establishment of convenience zones, under which a retailer within a convenience zone is exempt from this subsection if the Administrator determines that the retailer—(i)is located within close proximity to a redemption center established under subsection (e)(2); and(ii)shares in the cost of the operation of that redemption center with the responsible party.(c)Applicable refund value(1)In generalThe amount of the refund value referred to in subsections (a) and (b) shall be not less than 10 cents.(2)AdjustmentsBeginning on the date that is 3 years after the date of enactment of this part, the Administrator may increase the minimum refund value under paragraph (1) to account for—(A)inflation; and(B)other factors, such as a failure to meet performance targets described in section 12105(g).(3)Discretionary increasesA responsible party, with respect to a covered product or beverage container, or a State may require a refund value that is more than the minimum refund value under paragraph (1).(d)LabelingAny manufacturer, importer, or distributor of a beverage in a beverage container that is sold in the United States shall include on the label of the beverage container a standardized description of the applicable refund value in such a manner that the description is clearly visible.(e)Responsibilities of Organizations(1)Collection and storageAn Organization of responsible parties for beverages sold in beverage containers shall facilitate collection and storage of beverage containers that are returned to retailers under this section by providing storage or other means to collect the beverage containers until collection for recycling, such as reverse vending or other convenient options for consumers.(2)Redemption centers(A)In generalAn Organization of responsible parties for beverages sold in beverage containers shall establish and operate facilities to accept beverage containers from consumers.(B)RequirementsA facility established under subparagraph (A) shall—(i)be staffed and available to the public—(I)each day other than a Federal or local holiday; and(II)not less than 10 hours each day;(ii)accept—(I)any beverage container; and(II)not less than 350 beverage containers per person per day; and(iii)provide—(I)hand or automated counts conducted by staff of the facility;(II)a drop door for consumers to drop off bags of mixed beverage containers for staff of the facility to count, for which the facility may collect a convenience fee; or(III)any other convenient means of receiving and counting beverage containers, as determined by the Administrator.(3)Curbside collectionAn Organization may pay an entity that collects curbside recycling the value of the applicable refund value under subsection (c) for beverage containers collected, based on weight or another measurement that approximates the amount of the refunds, as negotiated by the Organization and the entity.(f)Excluded States(1)Definition of eligible StateIn this subsection, the term eligible State means a State that—(A)has in effect a beverage container law before the date of enactment of this subtitle; and(B)enacts legislation after the date of enactment of this part to update the beverage container law described in subparagraph (A) to be consistent with the refund value amounts under, and beverage containers covered by, this part.(2)Compliance with State lawIn the case of an eligible State, compliance with the law of the eligible State by a distributor, retailer, manufacturer, importer, or Organization shall be considered to be compliance with this section.(3)ConformityAn eligible State is encouraged to negotiate with relevant Organizations on updated features of the beverage container law of the eligible State, such as sharing new revenue from increased deposits.12105.Product Stewardship Plans(a)In generalNot later than February 1, 2022, each Organization shall submit to the Administrator a Product Stewardship Plan that describes how the Organization will carry out the responsibilities of the Organization under this part.(b)ContentsEach Plan shall contain, at a minimum—(1)contact information for the Organization submitting the Plan;(2)a list of participating responsible parties and brands covered by the applicable Program, including organization structure for each responsible party; and(3)a description of—(A)each category of covered product or beverage sold in a beverage container covered by the Plan;(B)funding for the Organization, including how fees will be structured and collected in accordance with section 12102(b)(5);(C)performance targets under subsection (g);(D)the means by which each type of covered product or beverage container will be collected in accordance with section 12103 or 12104, as applicable, to meet—(i)the consumer convenience and geographic coverage standards for collection under this part; and(ii)the performance targets under subsection (g);(E)consumer education plans in accordance with section 12106;(F)a customer service process, such as a process for answering citizen or customer questions and resolving issues;(G)sound management practices for worker health and safety;(H)plans for complying with design-for-environment and labeling requirements under sections 12303 and 12304, respectively;(I)the means by which responsible parties will work with and improve existing recycling, composting, litter cleanup, and disposal programs and infrastructure;(J)any plans to transition to reusable covered products;(K)the means by which the Organization is mitigating fraud in the applicable Program;(L)the means by which responsible parties will consult with the Federal Government, State and local governments, and any other important stakeholders; and(M)plans for market development.(c)Approval or denialNot later than 90 days after receiving a Plan under subsection (a), the Administrator shall—(1)approve or deny the Plan; and(2)notify the applicable Organization of the determination of the Administrator under paragraph (1).(d)ImplementationBeginning on August 1, 2022, not later than 60 days after receiving a notification of approval of a Plan under subsection (c)(2), the applicable Organization shall begin implementation of the Plan.(e)ExpirationA Plan—(1)shall expire on the date that is 5 years after the date on which the Plan is approved; and(2)may be renewed.(f)RevisionsThe Administrator may require a revision to a Plan before the expiration date of the Plan if—(1)the performance targets under subsection (g) are not being met; or(2)there is a change in circumstances that otherwise warrants a revision.(g)Performance targets(1)In generalEach Plan shall contain achievable performance targets for the collection and recycling of the applicable covered product or beverage container in accordance with section 12103 or 12104, as applicable.(2)Minimum requirementsPerformance targets under paragraph (1) shall be not less than, by weight of covered product—(A)by December 31, 2027—(i)65 percent of all covered products, except paper, reused or recycled;(ii)75 percent of all beverage containers and paper covered products recycled; and(iii)50 percent of all industrially compostable covered products composted; and(B)by December 31, 2032—(i)80 percent of all covered products, except paper, reused or recycled;(ii)90 percent of all beverage containers and paper covered products recycled; and(iii)70 percent of all industrially compostable covered products composted.12106.Outreach and education(a)In generalA Program shall include the provision of outreach and education to consumers throughout the United States regarding—(1)proper end-of-life management of covered products and beverage containers;(2)the location and availability of curbside and drop-off collection opportunities;(3)how to prevent litter of covered products and beverage containers; and(4)recycling and composting instructions that are—(A)consistent nationwide, except as necessary to take into account differences among State and local laws;(B)easy to understand; and(C)easily accessible.(b)ActivitiesOutreach and education under subsection (a) shall—(1)be designed to achieve the management goals of covered products and beverage containers under this part, including the prevention of contamination by covered products and beverage containers in other management systems or in other materials;(2)be coordinated across programs nationally to avoid confusion for consumers; and(3)include, at a minimum—(A)consulting on education, outreach, and communications with the advisory committee of the applicable Organization and other stakeholders;(B)coordinating with and assisting local municipal programs, municipal contracted programs, solid waste collection companies, and other entities providing services to the Program;(C)developing and providing outreach and education to the diverse ethnic populations of the United States through translated and culturally appropriate materials, including in-language and targeted outreach;(D)establishing consumer websites and mobile applications that provide information about methods to prevent covered product and beverage container pollution and how consumers may access and use collection services;(E)working with Program participants to label covered products and beverage containers with information to assist consumers in responsibly managing covered product and beverage container waste; and(F)determining the effectiveness of outreach, education, communications, and convenience of services through periodic surveys of consumers.(c)EvaluationIf the Administrator determines that performance targets under section 12105(g) are not being met with respect to an Organization, the Organization shall—(1)conduct an evaluation of the effectiveness of outreach and education efforts under this section to determine whether changes are necessary to improve those outreach and education efforts; and(2)develop information that may be used to improve outreach and education efforts under this section.12107.Reporting(a)In generalAn Organization shall annually make available on a publicly available website a report that contains—(1)with respect to covered products or beverages in beverage containers sold or imported by members of the Organization, a description of, at a minimum—(A)the quantity of covered products or beverage containers sold or imported and collected, by submaterial type and State, for the year covered by the report and each prior year;(B)management of the covered products or beverage containers, including recycling rates, by submaterial type, for the year covered by the report and each prior year;(C)data on the final destination and quantity of reclaimed covered products or beverage containers, by submaterial type, including the form of any covered products or beverage containers exported;(D)contamination in the recycling stream of the covered products or beverage containers;(E)collection service vendors and collection locations, including—(i)the geographic distribution of collection;(ii)distance to population centers;(iii)hours;(iv)actions taken to reduce barriers to collection by expanding curbside collection or facilitating drop-offs; and(v)frequency of collection availability; and(F)efforts to reduce environmental impacts at each stage of the lifecycle of the covered products or beverage containers;(2)the composition of the advisory committee for the Organization;(3)expenses of the Organization;(4)outreach and education efforts under section 12106, including the results of those efforts;(5)customer service efforts and results;(6)performance relative to the performance targets of the Plan under section 12105(g);(7)the status of packaging innovation and design characteristics to prevent littering, make covered products or beverage containers reusable or refillable, or reduce overall covered product and beverage container waste; and(8)any other information that the Administrator determines to be appropriate.(b)ConsistencyOrganizations shall make efforts to coordinate reporting under subsection (a) to provide for consistency of information across a category of covered products or beverage containers.(c)AuditsEvery 2 years, the Administrator shall conduct an audit of collection and recycling to provide an accounting of the collection and recycling of covered products and beverage containers that are not produced by a responsible party or an Organization.(d)Reductions in State and local taxesNot later than February 1, 2025, and annually thereafter, the Administrator shall prepare and make publicly available a report describing—(1)the effect of this part on costs incurred by State and local governments for the management and cleanup of covered products and beverage containers; and(2)any reductions in State and local taxes as a result of any reductions of costs described in paragraph (1).IIReduction of Single-Use Products12201.Prohibition on single-use plastic carryout bags(a)Definition of single-Use plastic bagIn this section:(1)In generalThe term single-use plastic bag means a bag that is—(A)made of—(i)plastic film; or(ii)woven or nonwoven nylon, polypropylene, polyethylene-terephthalate, or Tyvek in a quantity less than 80 grams per square meter; and(B)provided by a covered retail or service establishment to a customer at the point of sale, home delivery, the check stand, cash register, or other point of departure to a customer for use to transport, deliver, or carry away purchases.(2)ExclusionsThe term single-use plastic bag does not include—(A)a bag that is subject to taxation under section 4056 of the Internal Revenue Code of 1986; or(B)a covered product that is—(i)used by a consumer inside a store—(I)to package bulk items, such as fruit, vegetables, nuts, grains, candy, unwrapped prepared foods or bakery goods, or small hardware items; or(II)to contain or wrap—(aa)prepackaged or non-prepackaged frozen foods, meat, or fish; or(bb)flowers, potted plants, or other items the dampness of which may require the use of the nonhandled bag;(ii)a bag sold at retail in packages containing multiple bags intended to contain garbage or pet waste;(iii)a newspaper bag;(iv)a door hanger bag; or(v)a laundry or dry cleaning bag.(b)ProhibitionA covered retail or service establishment shall not provide at the point of sale a single-use plastic bag to a customer.(c)Enforcement(1)Written notification for first violationIf a covered retail or service establishment violates subsection (b), the Administrator shall provide that covered retail or service establishment with written notification regarding the violation of the requirement under that subsection.(2)Subsequent violations(A)In generalIf a covered retail or service establishment, subsequent to receiving a written notification described in paragraph (1), violates subsection (b), the Administrator shall fine the covered retail or service establishment in accordance with subparagraph (B).(B)Amount of penaltyFor each violation during a calendar year, the amount of the penalty under subparagraph (A) shall be—(i)in the case of the first violation, $250;(ii)in the case of the second violation, $500; and(iii)in the case of the third violation or any subsequent violation, $1,000.(C)SeizureOn a third violation or any subsequent violation under this paragraph by a covered retail or service establishment, the Administrator may seize any single-use plastic bags in the possession of the covered retail or service establishment.(D)LimitationIn the case of a covered retail or service establishment the annual revenue of which is less than $1,000,000, a penalty shall not be imposed under this paragraph more than once during any 7-day period.(3)State enforcementThe Administrator may permit a State to carry out enforcement under this subsection if the Administrator determines that the State meets such requirements as the Administrator may establish.(d)Effective dateThe prohibition under this section shall take effect on January 1, 2022.12202.Reduction of other single-use products(a)Prohibition on plastic utensils and plastic straws(1)UtensilsA covered retail or service establishment may not use, provide, distribute, or sell a plastic utensil.(2)Plastic straws(A)In generalSubject to subparagraphs (B) and (C), a covered retail or service establishment that sells food or beverages—(i)except as provided in clause (ii), may not provide a plastic straw to a customer;(ii)shall provide a plastic straw to a customer who requests a plastic straw;(iii)shall provide accessible means of communication, across all ordering platforms used by the covered retail or service establishment (such as online, mobile, and in-person), for customers to request a plastic straw; and(iv)shall keep in stock plastic straws for customers who request plastic straws.(B)Effective functional equivalentsIf the Administrator, in consultation with the National Council on Disability and advocates representing the disability and environmental communities, determines that an effective functional equivalent to a plastic straw that can be recycled, composted, or disposed with minimal harm to the environment has been developed—(i)subparagraph (A) shall no longer apply; and(ii)a covered retail or service establishment may not provide a plastic straw to a customer.(C)ExclusionSubparagraph (A) shall not apply to the sale of plastic straws in bulk for home or personal use.(3)Nonplastic alternativesA covered retail or service establishment may provide, distribute, or sell a reusable, compostable, or recyclable alternative to a plastic utensil or plastic straw only—(A)on request of a customer; and(B)in the case of a compostable or recyclable alternative, if composting or recycling, as applicable, for the item is provided and locally accessible.(b)Prohibition on other single-Use products(1)In generalExcept as provided in paragraphs (3) and (4), a covered retail or service establishment may not sell or distribute any single-use product that the Administrator determines is not recyclable or compostable and can be replaced by a reusable or refillable item.(2)InclusionsIn the prohibition under paragraph (1), the Administrator shall include—(A)expanded polystyrene for use in food service products, disposable consumer coolers, or shipping packaging;(B)single-use personal care products, such as miniature bottles containing shampoo, soap, and lotion that are provided at hotels or motels;(C)noncompostable produce stickers; and(D)such other products that the Administrator determines by regulation to be appropriate.(3)ExceptionThe prohibition under paragraph (1) shall not apply to the sale or distribution of an expanded polystyrene cooler for medical use.(4)Temporary waiverThe Administrator may grant a temporary waiver of not more than 1 year from the prohibition under paragraph (1) for the use of expanded polystyrene in shipping packaging to protect a product of high value if a viable alternative to expanded polystyrene is not available.(c)Enforcement(1)Written notification for first violationIf a covered retail or service establishment violates subsection (a) or (b), the Administrator shall provide that covered retail or service establishment with written notification regarding the violation of the requirement under that subsection.(2)Subsequent violations(A)In generalIf any covered retail or service establishment, subsequent to receiving a written notification described in paragraph (1), violates subsection (a) or (b), the Administrator shall fine the covered retail or service establishment in accordance with subparagraph (B).(B)Amount of penaltyFor each violation during a calendar year, the amount of the penalty under subparagraph (A) shall be—(i)in the case of the first violation, $250;(ii)in the case of the second violation, $500; and(iii)in the case of the third violation or any subsequent violation, $1,000.(C)SeizureOn a third violation or any subsequent violation under this paragraph by a covered retail or service establishment, the Administrator may seize any plastic products prohibited under subsection (a) or (b) that are in the possession of the covered retail or service establishment.(D)LimitationIn the case of a covered retail or service establishment the annual revenue of which is less than $1,000,000, a penalty shall not be imposed under this paragraph more than once during any 7-day period.(3)State enforcementThe Administrator may permit a State to carry out enforcement under this subsection if the Administrator determines that the State meets such requirements as the Administrator may establish.(d)Effective dateThe prohibition under this section shall take effect on January 1, 2022.12203.Study and action on plastic tobacco filters and electronic cigarettes(a)StudyNot later than 2 years after the date of enactment of this subtitle, the Administrator, in conjunction with the Commissioner of Food and Drugs and the Director of the National Institutes of Health, shall conduct a study on—(1)the environmental impacts and efficacy of tobacco filters made from plastic; and(2)the environmental impacts of electronic cigarettes, including disposable components of electronic cigarettes.(b)Report to Congress(1)In generalNot later than 180 days after the date on which the study under subsection (a) is concluded, the Administrator, in conjunction with the Commissioner of Food and Drugs, shall submit to the committees described in paragraph (2) a report describing recommendations to establish a program to reduce litter from, and the environmental impacts of, single-use tobacco filter products and electronic cigarettes.(2)CommitteesThe committees referred to in paragraph (1) are—(A)the Committee on Health, Education, Labor, and Pensions of the Senate;(B)the Committee on Environment and Public Works of the Senate;(C)the Committee on Commerce, Science, and Transportation of the Senate; and(D)the Committee on Energy and Commerce of the House of Representatives.(c)PublicationOn submission of the report under subsection (b)(1), the Administrator, in conjunction with the Commissioner of Food and Drugs, shall publish in the Federal Register for public comment—(1)the report; and(2)a description of the actions the Administrator and the Commissioner of Food and Drugs intend to take during the 1-year period after the date of publication to reduce litter from, and the environmental impacts of, single-use tobacco filter products and electronic cigarettes, including recommendations for incorporating plastic tobacco filters and electronic cigarette components into an extended producer responsibility program.IIIRecycling and Composting12301.Recycling and composting collectionThe Administrator, in consultation with Organizations, State and local governments, and affected stakeholders, shall issue guidance to standardize recycling and composting collection across communities and States.12302.Requirements for the production of products containing recycled content(a)Plastic beverage containers(1)In generalSubject to paragraph (2), the Administrator shall require each responsible party for plastic beverage containers to make the plastic beverage containers—(A)by 2025, of 25 percent post-consumer recycled content from United States sources;(B)by 2030, of 30 percent post-consumer recycled content from United States sources;(C)by 2035, of 50 percent post-consumer recycled content from United States sources;(D)by 2040, of 80 percent post-consumer recycled content from United States sources; and(E)by such dates thereafter as the Administrator shall establish, such percentages of post-consumer recycled content from United States sources as the Administrator determines by a rule to be appropriate.(2)AdjustmentAfter consideration of the results of the study under subsection (b)(1), the Administrator may issue regulations to modify one or more of the percentages described in subparagraphs (A) through (D) of paragraph (1).(b)Other covered products and beverage containers(1)StudyThe Administrator, in coordination with the Director of the National Institute of Standards and Technology, the Commissioner of Food and Drugs, and the head of any other relevant Federal agency, shall carry out a study to determine the technical and safe minimum post-consumer recycled content requirements for covered products and beverage containers, including beverage containers composed of glass, aluminum, and other materials.(2)Report(A)In generalNot later than 1 year after the date of enactment of this subtitle, the Administrator shall submit to Congress a report describing the results of the study under paragraph (1), including—(i)an estimate of the current and projected consumption of covered products and use of beverage containers in the United States;(ii)an estimate of current and projected future recycling rates of covered products and beverage containers in the United States;(iii)an assessment of techniques and recommendations to minimize the creation of new materials for covered products and beverage containers; and(iv)an assessment of—(I)post-consumer recycled content standards for covered products and beverage containers that are technologically feasible; and(II)the impact of the standards described in subclause (I) on recycling rates of covered products and beverage containers.(B)PublicationOn submission of the report under subparagraph (A) to Congress, the Administrator shall publish in the Federal Register for public comment—(i)the report; and(ii)a description of the actions the Administrator intends to take during the 1-year period after the date of publication in the Federal Register to establish minimum post-consumer recycled content standards for covered products and beverage containers.(3)Minimum standards(A)In generalNot later than 1 year after the Administrator publishes the report under paragraph (2)(B), the Administrator shall establish minimum post-consumer recycled content standards for covered products and beverage containers.(B)RequirementThe standards established under subparagraph (A) shall increase the percentage by which covered products and beverage containers shall be composed of post-consumer recycled content over a time period established by the Administrator.12303.Designing for the environment(a)In generalThe Administrator shall require each responsible party of covered products and beverage containers to design the covered products and beverage containers to minimize the environmental and health impacts of the covered products and beverage containers.(b)RequirementsIn designing covered products and beverage containers in accordance with subsection (a), to minimize the impacts of extraction, manufacture, use, and end-of-life management, a responsible party shall consider—(1)eliminating or reducing the quantity of material used;(2)eliminating toxic substances;(3)designing for reuse, refill, and lifespan extension;(4)incorporating recycled materials;(5)designing to reduce environmental impacts across the lifecycle of a product;(6)incorporating sustainably and renewably sourced material;(7)optimizing material to use the minimum quantity of packaging necessary to effectively deliver a product without damage or spoilage;(8)degradability of materials in cold-water environments; and(9)improving recyclability and compostability.12304.Product labeling(a)In generalA responsible party shall include labels on covered products and beverage containers that—(1)are easy to read;(2)indicate that the covered product or beverage container is—(A)recyclable;(B)not recyclable;(C)compostable; or(D)reusable;(3)in the case of a covered product or beverage container that is not recyclable, does not include the universal chasing arrows recycling symbol or any other similar symbol that would lead a consumer to believe that the item should be sorted for recycling;(4)in the case of a plastic bag that is not compostable, is not tinted green or brown;(5)in the case of a compostable bag, is tinted green or brown and includes information identifying the entity designated by the Administrator that has certified that the product is compostable; and(6)in the case of a covered product or beverage container that is compostable, includes a green or brown stripe or similar marking to identify that the item is compostable.(b)Standardized labelsThe Administrator shall establish or approve a standardized label for each category of covered product and beverage container to be used by responsible parties under subsection (a).(c)RequirementA label described in subsection (a), including a shrink sleeve—(1)shall be compatible with the intended method of discard for the covered product or beverage container; and(2)shall not require removal by consumers.(d)CompatibilityThe Administrator shall encourage label manufacturers, in coordination with the supply chains of those manufacturers, including substrate suppliers, converters, and ink suppliers, to work with the recycling industry to address label recycling compatibility challenges.(e)Wet wipesWith respect to the label described in subsection (a) for a wet wipe product—(1)in the case of a wet wipe product sold in the United States that is intended to be disposed of in the solid waste stream, the label shall include—(A)on the front of the package near the dispensing point, the statement Do Not Flush; and(B)in high contrast font and color, a Do Not Flush moniker and symbol that is otherwise in accordance with the voluntary guidelines for labeling practices of the nonwoven fabrics industry contained in the Code of Practice of the Association of the Nonwoven Fabrics Industry and the European Disposables and Nonwovens Association, entitled Communicating Appropriate Disposal Pathways for Nonwoven Wipes to Protect Wastewater Systems, second edition, as published in April 2017;(2)in the case of a wet wipe product sold in the United States that is labeled with a claim that the product is flushable, sewer and septic safe, or any other claim that indicates that the product is intended to be disposed of in a sewer or septic system—(A)the label may include the statement flushable, sewer and septic safe, or other statement that the product is intended to be disposed of in a sewer or septic system if the product—(i)meets the performance standards for dispersibility in a sewer system or septic system established by the International Water Services Flushability Group (as in effect on the date of enactment of this subtitle); and(ii)does not contain chemicals or additives harmful to the public wastewater infrastructure; and(3)in the case of a wet wipe product that is composed of plastic or other synthetic material, including regenerated cellulosic fibers—(A)the label, marketing claims, or other advertisements for the product may not identify the product as intended for disposal in a sewer or septic system; and(B)the label shall clearly and conspicuously state that the product contains plastic or other synthetic material.12305.Recycling and composting receptacle labeling(a)PurposeThe purpose of this section is to establish guidelines for a national standardized labeling system for the development of labels for recycling and composting receptacles that use a methodology that is consistent throughout the United States to assist members of the public in properly recycling and composting.(b)DefinitionsIn this section:(1)Public spaceThe term public space means a business, an airport, a school, a stadium, a government office, a park, and any other public space, as determined by the Administrator.(2)Recycling or composting receptacleThe term recycling or composting receptacle means a recycling or composing bin, cart, or dumpster.(3)Residential recycling and composting programThe term residential recycling and composting program means a recycling and composting program that services single family dwellings, multifamily dwellings or facilities, or both.(c)GuidelinesThe Administrator shall develop and publish guidelines for a national standardized labeling system for an Organization to use to develop labels that—(1)use a national standardized methodology of colors, images, format, and terminology, including to address diverse ethnic populations;(2)shall be placed on recycling and com­post­ing receptacles in public spaces and the service area of the Organization in accordance with paragraphs (1)(D) and (2) of subsection (e); and(3)communicate to users of those recycling and composting receptacles—(A)the specific recyclables and com­post­ables that the Organization accepts; and(B)the specific rules of sorting for that Organization.(d)Development of labels(1)In generalEach Organization in the United States shall, in accordance with the guidelines published under subsection (c), use the national standardized labeling system to develop labels for use on recycling and composting receptacles in public spaces and the service area of the Organization to communicate to users of those recycling and composting receptacles—(A)the specific recyclables and com­post­ables that the Organization accepts; and(B)the specific rules of sorting for that Organization.(2)Simple and detailed versionsIn developing labels under paragraph (1), an Organization shall develop—(A)a simple version of the label for use on recycling and composting receptacles used in public spaces, which shall list the basic recyclables and compostables that the Organization accepts; and(B)a detailed version of the label for use on recycling and composting receptacles used as part of a residential recycling and composting program, taking into consideration the complexity of the packaging and products disposed of by single family dwellings and multifamily dwellings and facilities.(e)Distribution of labels(1)Simple version(A)In generalAn Organization shall distribute the simple version of the label developed by that Organization under subsection (d)(2)(A) to each customer of that Organization that owns or operates a public space in the service area of the Organization.(B)QuantityThe quantity of labels distributed to an owner or operator of a public space under subparagraph (A) shall be reasonably sufficient to ensure that a label may be placed on each recycling and composting receptacle in that public space.(C)Additional labelsIf the quantity of labels distributed under subparagraph (B) is insufficient, an Organization shall make available to owners and operators described in subparagraph (A) additional labels to purchase or download.(D)Requirement of owners and operatorsAn owner or operator of a public space that receives labels under subparagraph (A) shall display the labels on the recycling and composting receptacles in that public space.(2)Detailed versionAn Organization or municipality, as applicable, that services a residential recycling and composting program in the area served by an Organization shall display a detailed standardized label developed by that Organization under subsection (d)(2)(B) on each recycling and composting receptacle used by the residential recycling and composting program.12306.Prohibition on certain exports of wasteNo person may export from the United States plastic waste, plastic parings, or scraps of plastic—(1)to a country that is not a member of the Organization for Economic Cooperation and Development;(2)without the prior informed consent of the relevant authorities in a receiving country that is a member of the Organization for Economic Cooperation and Development, if those exports—(A)are not of a single, nonhalogenated plastic polymer; or(B)are contaminated with greater than 0.5 percent of—(i)other plastics; or(ii)other materials, including—(I)labels, adhesives, varnishes, waxes, inks, and paints; and(II)composite materials mixing plastics with nonplastic materials; or(3)that are contaminated with hazardous chemicals, toxic substances, or substances to the extent that the export becomes hazardous waste.IVLocal Government Efforts12401.Protection of local governmentsNothing in this subtitle or section 4056 of the Internal Revenue Code of 1986 preempts any State or local law in effect on or after the date of enactment of this subtitle that—(1)requires the collection and recycling of recyclables in a greater quantity than required under section 12105(g);(2)prohibits the sale or distribution of products that are not prohibited under part II;(3)requires products to be made of a greater percentage of post-consumer recycled content than required under section 12302;(4)imposes a fee or other charge for products not subject to taxation under section 4056 of the Internal Revenue Code of 1986; or(5)in any way exceeds the requirements of this subtitle.12402.Clean Communities ProgramThe Administrator shall establish a program, to be known as the Clean Communities Program, under which the Administrator shall leverage smart technology and social media to provide technical assistance to units of local government of States in cost-effectively—(1)identifying concentrated areas of pollution in that unit of local government; and(2)implementing source reduction solutions.VFishing Gear12501.Study and action on derelict fishing gear(a)ReportNot later than 2 years after the date of enactment of this subtitle, the Under Secretary of Commerce for Oceans and Atmosphere (referred to in this section as the Under Secretary) shall submit to the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report that includes—(1)an analysis of the scale of fishing gear losses by United States and foreign fisheries, including—(A)the variance in the quantity of gear lost among—(i)domestic and foreign fisheries;(ii)types of fishing gear; and(iii)methods of fishing;(B)the means by which lost fishing gear is transported by ocean currents; and(C)common reasons that fishing gear is lost;(2)an evaluation of the ecological, human health, and maritime safety impacts of derelict fishing gear, and how those impacts vary across—(A)types of fishing gear;(B)materials used to construct fishing gear; and(C)geographic location;(3)recommendations on management measures—(A)to prevent fishing gear losses; and(B)to reduce the impacts of lost fishing gear;(4)an assessment of the cost of implementing management measures described in paragraph (3); and(5)an assessment of the impact of fishing gear loss attributable to foreign countries.(b)PublicationOn submission of the report under subsection (a), the Under Secretary shall publish in the Federal Register for public comment—(1)the report; and(2)a description of the actions the Under Secretary intends to take during the 1-year period after the date of publication to reduce litter from, and the environmental impacts of, commercial fishing gear..(b)Clerical amendmentThe table of contents for the Solid Waste Disposal Act (Public Law 89–272; 79 Stat. 997) is amended by inserting after the item relating to section 11011 the following:Subtitle K—Producer Responsibility for Products and Packaging
Sec. 12001. Definitions.
Part I—Products in the Marketplace
Sec. 12101. Extended producer responsibility.
Sec. 12102. Producer Responsibility Organizations.
Sec. 12103. Covered product management.
Sec. 12104. National beverage container program.
Sec. 12105. Product Stewardship Plans.
Sec. 12106. Outreach and education.
Sec. 12107. Reporting.
Part II—Reduction of Single-Use Products
Sec. 12201. Prohibition on single-use plastic carryout bags.
Sec. 12202. Reduction of other single-use products.
Sec. 12203. Study and action on plastic tobacco filters and electronic cigarettes.
Part III—Recycling and Composting
Sec. 12301. Recycling and composting collection.
Sec. 12302. Requirements for the production of products containing recycled content.
Sec. 12303. Designing for the environment.
Sec. 12304. Product labeling.
Sec. 12305. Recycling and composting receptacle labeling.
Sec. 12306. Prohibition on certain exports of waste.
Part IV—Local Government Efforts
Sec. 12401. Protection of local governments.
Sec. 12402. Clean Communities Program.
Part V—Fishing Gear
Sec. 12501. Study and action on derelict fishing gear..3.Imposition of tax on carryout bags(a)General ruleChapter 31 of the Internal Revenue Code of 1986 is amended by inserting after subchapter C the following new subchapter:DCarryout BagsSec. 4056. Imposition of tax.4056.Imposition of tax(a)General ruleThere is hereby imposed on any retail sale a tax on each carryout bag provided to a customer by an applicable entity.(b)Amount of taxThe amount of tax imposed by subsection (a) shall be $0.10 per carryout bag.(c)Liability for taxThe applicable entity shall be liable for the tax imposed by this section.(d)DefinitionsFor purposes of this section—(1)Applicable entity(A)In generalSubject to subparagraph (B), the term applicable entity means—(i)any restaurant (as defined in section 12001 of the Solid Waste Disposal Act), or(ii)any business which—(I)sells food, alcohol, or any other good or product to the public at retail, or(II)elects to comply with the requirements under this section.(B)Exception(i)In generalFor purposes of this section, the term applicable entity shall not include any entity described in subparagraph (A) if the State, or any local government or political subdivision thereof, in which such entity is located has been granted a waiver pursuant to clause (ii).(ii)WaiverThe Secretary shall prescribe rules providing for the waiver of application of this section with respect to any State, or any local government or political subdivision thereof, which has enacted a tax or fee on the provision of carryout bags which is similar to the tax imposed under this section.(2)Carryout bag(A)In generalThe term carryout bag means a bag of any material that is provided to a consumer at the point of sale to carry or cover purchases, merchandise, or other items.(B)ExceptionsSuch term shall not include any product described in section 12201(a)(2)(B)(ii) of the Solid Waste Disposal Act.(e)Bag tax stated separately on receiptThe tax imposed by subsection (a) shall be separately stated on the receipt of sale provided to the customer.(f)ExceptionsThe tax imposed under subsection (a) shall not apply to any carryout bag that is provided to a customer as part of a transaction in which the customer is purchasing any item using benefits received under the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) or the supplemental nutrition program for women, infants, and children authorized under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786).(g)Penalties(1)Written notification for first violationIf any applicable entity fails to collect the tax imposed under subsection (a) or satisfy the requirements under subsection (e), the Secretary shall provide such entity with written notification regarding the violation of the requirements under such subsections.(2)Subsequent violations(A)In generalIf any applicable entity, subsequent to receiving a written notification described in paragraph (1), fails to collect the tax imposed under subsection (a) or satisfy the requirements under subsection (e), such entity shall pay a penalty in addition to the tax imposed under this section.(B)Amount of penaltyFor each violation during a calendar year, the amount of the penalty under subparagraph (A) shall be—(i)in the case of the first violation, $250,(ii)in the case of the second violation, $500, and(iii)in the case of the third violation or any subsequent violation, $1,000.(C)LimitationIn the case of any applicable entity with less than $1,000,000 in total revenue for the year preceding the imposition of any penalty under this paragraph, any such penalty may not be imposed under this paragraph more than once during any 7-day period.(h)Rule of constructionNothing in this section or any regulations promulgated under this section shall preempt, limit, or supersede, or be interpreted to preempt, limit, or supersede—(1)any law or regulation relating to any tax or fee on carryout bags which is imposed by a State or local government entity, or any political subdivision, agency, or instrumentality thereof, or(2)any additional fees imposed by any applicable entity on carryout bags provided to its customers..(b)Carryout bag credit programSubchapter B of chapter 65 of such Code is amended by adding at the end the following new section:6431.Carryout bag credit program(a)Allowance of creditIf—(1)tax has been imposed under section 4056 on any carryout bag,(2)an applicable entity provides such bag to a customer in a point of sale transaction, and(3)such entity has kept and can produce records for purposes of this section and section 4056 that include—(A)the total number of carryout bags provided to customers for which the tax was imposed under section 4056(a) and the amounts passed through to customers for such bags pursuant to section 4056(e), and(B)the total number of bags for which a refund was provided to customers pursuant to a carryout bag credit program,the Secretary shall pay (without interest) to such entity an amount equal to the applicable
			 amount for each bag provided by such entity in connection with a point
 of sale transaction.(b)Applicable amountFor purposes of subsection (a), the applicable amount is an amount equal to—(1)in the case of an applicable entity that has established a carryout bag credit program, $0.10, and(2)in the case of an applicable entity that has not established a carryout bag credit program, $0.04.(c)Carryout bag credit programFor purposes of this section, the term carryout bag credit program means a program established by an applicable entity which—(1)for each bag provided by the customer to package any items purchased from the applicable entity, such entity refunds such customer $0.05 for each such bag from the total cost of their purchase,(2)separately states the amount of such refund on the receipt of sale provided to the customer, and(3)prominently advertises such program at each entrance and checkout register of the applicable entity.(d)DefinitionsFor purposes of this section, the terms applicable entity and carryout bag have the same meanings given such terms under section 4056(d)..(c)Establishment of trust fundSubchapter A of chapter 98 of such Code is amended by adding at the end the following:9512.Recycling and litter cleanup trust fund(a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Recycling and Litter Cleanup Trust Fund (referred to in this section as the Trust Fund), consisting of such amounts as may be appropriated or credited to the Trust Fund as provided in this section or section 9602(b).(b)Transfers to trust fundThere is hereby appropriated to the Trust Fund an amount equivalent to the amounts received in the Treasury pursuant to section 4056.(c)Expenditures from trust fundAmounts in the Trust Fund shall be available, as provided by appropriation Acts, for—(1)making payments under section 6431, and(2)making grants for—(A)reusable carryout bags, and(B)recycling, reuse, and composting infrastructure and litter cleanup..(d)StudyNot later than the date which is 18 months after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study on the effectiveness of sections 4056, 6431, and 9512 of the Internal Revenue Code of 1986 (as added by this Act) at reducing the use of carryout bags and encouraging the use of reusable bags. The report shall address—(1)the use of plastic or paper single-use carryout bags during the period preceding the enactment of such sections;(2)the effect of such sections on the citizens and residents of the United States, including—(A)the percentage reduction in the use of plastic or paper single-use carryout bags as a result of the enactment of such sections;(B)the opinion among citizens and residents of the United States regarding the effect of such sections, disaggregated by race and income level; and(C)the amount of substitution between other types of plastic bags for single-use carryout bags;(3)measures that the Comptroller General determines may increase the effectiveness of such sections, including the amount of tax imposed on each carryout bag; and(4)any effects, both positive and negative, on United States businesses as a result of the enactment of such sections, including costs, storage space, and changes in paper bag usage.The Comptroller General shall submit a report of such study to the Committee on Ways and Means of
 the House of Representatives and the Committee on Finance of the Senate.(e)Clerical amendments(1)The table of subchapters for chapter 31 of such Code is amended by inserting after the item relating to subchapter C the following new item:Subchapter D. Carryout bags.(2)The table of sections for subchapter B of chapter 65 of such Code is amended by adding at the end the following new item:Sec. 6431. Carryout bag credit program..(3)The table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item:Sec. 9512. Recycling and litter cleanup trust fund..(f)Effective dateThe amendments made by this section shall take effect on January 1, 2022.4.Clean air, clean water, and environmental justice(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Covered facilityThe term covered facility means—(A)an industrial facility that transforms natural gas liquids into ethylene and propylene for later conversion into plastic polymers;(B)a plastic polymerization or polymer production facility; and(C)an industrial facility that repolymerizes plastic polymers into chemical feedstocks for use in new products or as fuel.(3)Covered productsThe term covered plastic means—(A)ethylene;(B)propylene;(C)polyethylene in any form (including pellets, resin, nurdle, powder, and flakes);(D)polypropylene in any form (including pellets, resin, nurdle, powder, and flakes);(E)polyvinyl chloride in any form (including pellets, resin, nurdle, powder, and flakes); or(F)other plastic polymer raw materials in any form (including pellets, resin, nurdle, powder, and flakes).(4)Environmental justiceThe term environmental justice means the fair treatment and meaningful involvement of all individuals, regardless of race, color, national origin, educational level, or income, with respect to the development, implementation, and enforcement of environmental laws, regulations, and policies to ensure that—(A)communities of color, indigenous communities, and low-income communities have access to public information and opportunities for meaningful public participation with respect to human health and environmental planning, regulations, and enforcement;(B)no community of color, indigenous community, or low-income community is exposed to a disproportionate burden of the negative human health and environmental impacts of pollution or other environmental hazards; and(C)the 17 principles described in the document entitled The Principles of Environmental Justice, written and adopted at the First National People of Color Environmental Leadership Summit held on October 24 through 27, 1991, in Washington, DC, are upheld.(5)Fenceline monitoringThe term fenceline monitoring means continuous, real-time monitoring of ambient air quality around the entire perimeter of a facility.(6)Frontline community(A)In generalThe term frontline community means a community located near a covered facility that has experienced systemic socioeconomic disparities or other forms of injustice.(B)InclusionsThe term frontline community includes a low-income community, a community that includes indigenous peoples, and a community of color.(7)SecretaryThe term Secretary means the Secretary of the Army, acting through the Chief of Engineers.(8)Single-use plastic(A)In generalThe term single-use plastic means a plastic product or packaging that is routinely disposed of, recycled, or otherwise discarded after a single use.(B)ExclusionsThe term single-use plastic does not include—(i)medical food, supplements, devices, or other products determined by the Secretary of Health and Human Services to necessarily be made of plastic for the protection of public health; or(ii)packaging that is—(I)for any product described in clause (i); or(II)used for the shipment of hazardous materials that is prohibited from being composed of used materials under section 178.509 or section 178.522 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act).(9)Temporary pause periodThe term temporary pause period means the period—(A)beginning on the date of enactment of this Act; and(B)ending on the date that is the first date on which all regulations required under subsections (d) and (e) are in effect.(10)Zero-emissions energyThe term zero-emissions energy means renewable energy the production of which emits no greenhouse gases at the production source.(b)Temporary pauseDuring the temporary pause period, notwithstanding any other provision of law—(1)the Administrator shall not issue a new permit for a covered facility under—(A)the Clean Air Act (42 U.S.C. 7401 et seq.); or(B)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);(2)the Secretary shall not issue a new permit for a covered facility under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344);(3)the Administrator shall object in writing under subsections (b) and (c) of section 505 of the Clean Air Act (42 U.S.C. 7661d) or section 402(d)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1342(d)(2)), as applicable, to any new permit issued to a covered facility by a State agency delegated authority under the Clean Air Act (42 U.S.C. 7401 et seq.) or the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and(4)subject to subsection (g), the export of covered products is prohibited.(c)Study(1)In general(A)AgreementThe Administrator shall offer to enter into an agreement with the National Academy of Sciences and the National Institutes of Health to conduct a study of—(i)the existing and planned expansion of the industry of the producers of covered products, including the entire supply chain, end uses, disposal fate, and lifecycle impacts of covered products;(ii)the environmental justice and pollution impacts of covered facilities and the products of covered facilities;(iii)the existing standard technologies and practices of covered facilities with respect to the discharge and emission of pollutants into the environment; and(iv)the best available technologies and practices that reduce or eliminate the environmental justice and pollution impacts of covered facilities and the products of covered facilities.(B)Failure to enter agreementIf the Administrator fails to enter into an agreement described in subparagraph (A), the Administrator shall conduct the study described in that subparagraph.(2)RequirementsThe study under paragraph (1) shall—(A)consider—(i)the direct, indirect, and cumulative environmental impacts of the industries of covered facilities to date; and(ii)the impacts of the planned expansion of those industries, including local, regional, national, and international air, water, waste, climate change, public health, and environmental justice impacts of those industries; and(B)recommend technologies, standards, and practices to remediate or eliminate the local, regional, national, and international air, water, waste, climate change, public health, and environmental justice impacts of covered facilities and the industries of covered facilities.(3)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to Congress a report describing the results of the study under paragraph (1).(d)Clean air(1)Timely revision of emissions standardsSection 111(b)(1)(B) of the Clean Air Act (42 U.S.C. 7411(b)(1)(B)) is amended by striking the fifth sentence.(2)National source performance standards implementation improvements(A)Zero-emissions energyNot later than 3 years after the date of enactment of this Act, the Administrator shall promulgate a final rule requiring that—(i)covered facilities that manufacture olefins, including ethylene and propylene, use only zero-emissions energy sources, except to the extent that waste gases are recycled; and(ii)covered facilities that manufacture low-density polyethylene, linear low-density polyethylene, high-density polyethylene, styrene, vinyl chloride, or synthetic organic fibers use only zero-emissions energy sources, except to the extent that waste gases are recycled, unless the Administrator—(I)determines that under certain conditions (such as during the commencement or shut down of production at a covered facility), expenditures of energy that are not from zero-emissions energy sources are required; and(II)publishes the determination under subclause (I) and a proposed mixture of zero-emissions energy and non-zero-emissions energy for those conditions in a rulemaking.(B)New source performance standards for certain facilitiesNot later than 3 years after the date of enactment of this Act, the Administrator shall promulgate a final rule—(i)designating ethylene, propylene, polyethylene, and polypropylene production facilities as a category of stationary source under section 111(b)(1)(A) of the Clean Air Act (42 U.S.C. 7411(b)(1)(A)); and(ii)establishing new source performance standards for the category of stationary source designated under clause (i) under section 111(f)(1) of the Clean Air Act (42 U.S.C. 7411(f)(1)).(C)Storage vessels for covered productsNot later than 3 years after the date of enactment of this Act, the Administrator shall promulgate a final rule modifying section 60.112b(a) of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), to ensure that an owner or operator of a storage vessel containing liquid with a vapor pressure of equal to or more than 5 millimeters of mercury under actual storage conditions that is regulated under that section uses—(i)an internal floating roof tank connected to a volatile organic compound control device; or(ii)a fixed-roof tank connected to a volatile organic compound control device.(D)FlaringNot later than 30 days after the date of enactment of this Act, the Administrator shall promulgate a final rule—(i)modifying title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), to ensure that flaring, either at ground-level or elevated, shall only be permitted when necessary solely for safety reasons; and(ii)modifying sections 60.112b(a)(3)(ii), 60.115b(d)(1), 60.482–10a(d), 60.662(b), 60.702(b), and 60.562–1(a)(1)(i)(C) of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), to ensure that—(I)references to flare standards under those sections refer to the flare standards established under clause (i); and(II)the flare standards under those sections are, without exception, continuously applied.(E)SOCMI equipment leaksNot later than 3 years after the date of enactment of this Act, the Administrator shall promulgate a final rule—(i)modifying section 60.482–1a of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), to ensure that, whenever possible, owners and operators use process units and components with a leak-less or seal-less design;(ii)modifying section 60.482–1a(f) of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), to ensure that owners and operators use optical gas imaging monitoring pursuant to section 60.5397a of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), on a quarterly basis, unless the owner or operator receives approval from the Administrator in writing to use Method 21 of the Environmental Protection Agency (as described in appendix A–7 of part 60 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act)) with a repair threshold of 500 parts per million;(iii)modifying 60.482–6a of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), to ensure that the use of open-ended valves or lines is prohibited except if a showing is made that the use of an open-ended valve or line is necessary for safety reasons; and(iv)modifying subpart VVa of part 60 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), to ensure that—(I)the term no detectable emissions is defined to mean an instrument reading of less than 50 parts per million above background concentrations; and(II)the term leak is defined to mean an instrument reading of greater than or equal to 50 parts per million above background concentrations.(F)Natural-gas fired steam boilersNot later than 3 years after the date of enactment of this Act, the Administrator shall promulgate a final rule revising subpart Db of part 60 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), to ensure that boilers or heaters located at an affected covered facility regulated under that subpart may only burn gaseous fuels, not solid fuels or liquid fuels.(G)MonitoringNot later than 3 years after the date of enactment of this Act, the Administrator shall promulgate a final rule revising subparts DDD, NNN, RRR, and other relevant subparts of part 60 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act)—(i)to require continuous emissions monitoring of nitrogen oxides, sulfur dioxide, carbon monoxide, and filterable particulate matter for all combustion devices except for non-enclosed flares, including during startups, shutdowns, and malfunctions of the facilities regulated by those subparts;(ii)to require—(I)accurate and continuous recordkeeping when continuous monitoring is required under clause (i); and(II)the records required under subclause (I) to be made available to the public; and(iii)to require fenceline monitoring under section 63.658 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), for nitrogen oxides, sulfur dioxide, carbon monoxide, filterable and condensable particulate matter, and all other relevant hazardous air pollutants.(3)National emission standards for hazardous air pollutants implementation improvements(A)Equipment leaks of benzeneNot later than 3 years after the date of enactment of this Act, the Administrator shall promulgate a final rule modifying section 61.112 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), that strikes subsection (c).(B)Benzene waste operationsNot later than 3 years after the date of enactment of this Act, the Administrator shall promulgate a final rule modifying subpart FF of part 61 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), to ensure that—(i)the term no detectable emissions is defined to mean an instrument reading of less than 50 parts per million above background concentrations; and(ii)the term leak is defined to mean an instrument reading of greater than or equal to 50 parts per million above background concentrations.(C)Maximum achievable control technology standards for covered facilitiesNot later than 3 years after the date of enactment of this Act, the Administrator shall—(i)promulgate a final rule modifying subpart YY of part 63 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), to ensure that—(I)the generic maximum achievable control technology standards described in that subpart—(aa)require no detectable emissions of hazardous air pollutants, unless the Administrator—(AA)determines that the maximum degree of reduction in emissions of hazardous air pollutants achievable pursuant to section 112(d)(2) of the Clean Air Act (42 U.S.C. 7412(d)(2)) justifies higher limits; and(BB)publishes the determination under subitem (AA) and the proposed higher limits in a rulemaking;(bb)ensure an ample margin of safety to protect public health and prevent an adverse environmental effect; and(cc)prevent adverse cumulative effects to fetal health, the health of children, and the health of vulnerable subpopulations; and(II)the term no detectable emissions, as required under subclause (I)(aa), is defined to mean an instrument reading of less than 50 parts per million above background concentrations; and(ii)in promulgating the final rule required in clause (i)(I), consider—(I)the effects and risks of exposure from multiple sources of hazardous air pollutants under the subpart modified under that clause; and(II)the best available science, including science provided by the National Academies of Science.(e)Clean water(1)Revised effluent limitation guidelines for the organic chemical, plastics, and synthetic fibers industrial category(A)BAT and NSPS standards for plastic polymer productionNot later than 3 years after the date of enactment of this Act, the Administrator shall promulgate a final rule—(i)that ensures that the best available technology limitations described in part 414 of title 40, Code of Federal Regulations (as modified under clause (ii)), applies to covered facilities that produce fewer than 5,000,001 pounds of covered products per year;(ii)modifying part 414 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), to ensure that the best available technology and new source performance standard requirements under that part reflect updated best available technology and best available demonstrated control technology for all pollutants discharged by covered facilities that produce covered products, including pollutants of concern that are not regulated on the date of enactment of this Act; and(iii)modifying sections 414.91(b), 414.101(b), and 414.111(b) of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), to ensure that—(I)for new source performance standards for applicable covered facilities producing covered products, the maximum effluent limit for any 1 day and for any monthly average for the priority pollutants described in appendix A to part 423 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), is 0 milligrams per liter unless the Administrator—(aa)determines that higher limits are justified using best available demonstrated control technology; and(bb)publishes the determination under item (aa) and the proposed higher limits in a rulemaking; and(II)for best available technology and new source performance standards, the maximum effluent limit for any 1 day and for any monthly average for total plastic pellets and other plastic material is 0 milligrams per liter.(B)Effluent limitations for runoff from plastic polymer production and plastic molding and forming
 facilitiesNot later than 60 days after the date of enactment of this Act, the Administrator shall promulgate a final rule modifying parts 414 and 463 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), to ensure that—(i)the runoff from facilities regulated under part 414 or 463 of that title contains, for any 1 day and for any monthly average, 0 milligrams per liter of plastic pellets or other plastic materials; and(ii)the requirement under clause (i) is reflected in all stormwater and other permits issued by the Administrator and State-delegated programs under section 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342), in addition to other applicable limits and standards.(C)Effluent limitations for runoff from facilities that transport and package plastic pellets or other
 plastic materialsNot later than 180 days after the date of enactment of this Act, the Administrator shall—(i)identify, in addition to the facilities described in subparagraph (B)(i), other sources of runoff or other pollution consisting of plastic pellets or other plastic materials into navigable waters (as defined in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362)); and(ii)promulgate a final rule that—(I)limits the discharge of plastic pellets or other plastic materials in wastewater and runoff from facilities identified under clause (i) to, for any 1 day and for any monthly average, 0 milligrams per liter; and(II)requires the limitation under subclause (I) to be reflected in all stormwater and other permits issued by the Administrator and State-delegated programs under section 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342), in addition to other applicable limits and standards.(2)Revised effluent limitations guidelines for ethylene and propylene production(A)BAT and NSPS standardsNot later than 3 years after the date of enactment of this Act, the Administrator shall promulgate a final rule—(i)modifying sections 419.23, 419.26, 419.33, and 419.36 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), to ensure that the best available technology and new source performance standards reflect updated best available technology and best available demonstrated control technology for all pollutants discharged by covered facilities producing ethylene or propylene; and(ii)modifying sections 419.26(a) and 419.36(a) of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), to ensure that the new source performance standards for any 1 day and for average of daily values for 30 consecutive days for the priority pollutants described in appendix A to part 423 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), is 0 milligrams per liter unless the Administrator—(I)determines that higher limits are justified using best available demonstrated control technology; and(II)the Administrator publishes the determination under item (aa) and the proposed higher limits in a rulemaking.(B)Runoff limitations for ethylene and propylene productionNot later than 3 years after the date of enactment of this Act, the Administrator shall promulgate a final rule modifying sections 419.26(e) and 419.36(e) of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), to ensure that runoff limitations that reflect best available demonstrated control technology are included.(f)Environmental justice requirements for covered facility permits(1)In generalNot later than 3 years after the date of enactment of this Act, the Administrator shall promulgate a final rule to ensure that—(A)any proposed permit to be issued by the Administrator or by a State agency delegated authority under the Clean Air Act (42 U.S.C. 7401 et seq.) or the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) with respect to a covered facility is accompanied by an environmental justice assessment that—(i)assesses the direct and cumulative economic, environmental, and public health impacts of the proposed permit on frontline communities; and(ii)proposes changes or alterations to the proposed permit that would, to the maximum extent practicable, eliminate or mitigate the impacts described in clause (i);(B)each proposed permit and environmental justice assessment described in subparagraph (A) is delivered to applicable frontline communities at the beginning of the public comment period for the proposed permit, which shall include notification through—(i)direct means; and(ii)publications likely to be obtained by residents of the frontline community;(C)the Administrator or a State agency delegated authority under the Clean Air Act (42 U.S.C. 7401 et seq.) or the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), as applicable, shall not approve a proposed permit described in subparagraph (A) unless—(i)changes or alterations have been incorporated into the proposed permit that, to the maximum extent practicable, eliminate or mitigate the environmental justice impacts described in subparagraph (A)(i); and(ii)the changes or alterations described in clause (i) have been developed with input from residents or representatives of the frontline community in which the covered facility to which the proposed permit would apply is located or seeks to locate; and(D)the approval of a proposed permit described in subparagraph (A) is conditioned on the covered facility providing comprehensive fenceline monitoring and response strategies that fully protect public health and safety and the environment in frontline communities.(2)RequirementThe Administrator shall develop the final rule required under paragraph (1) with input from—(A)residents of frontline communities; and(B)representatives of frontline communities.(g)Extended producer responsibility for international plastic exportsThe temporary pause on the export of covered products under subsection (b)(4) shall remain in place until the Secretary of Commerce promulgates a final rule that—(1)requires the tracking of covered products from sale to disposal;(2)prohibits the export of covered products to purchasers that convert those plastics into single-use plastics;(3)requires the Secretary of Commerce, not less frequently than once every 2 years and in consultation with the Administrator and the Secretary of Health and Human Services, to publish a report measuring and evaluating the environmental and environmental justice impacts of exporting covered products from sale to disposal; and(4)establishes enforceable mechanisms for sellers or purchasers of covered products to mitigate the environmental and environmental justice impacts of those covered products from sale to disposal.